Citation Nr: 0510234	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  97-12 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to service connection for multiple joint 
impairment to include other than osteoarthritis of multiple 
joints (classified as hypermobility syndrome with soft tissue 
rheumatism).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from November 1972 to March 
1996.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  
Subsequently, after some administrative movement, the case 
has ended up in the jurisdiction of the Atlanta, Georgia RO.

In June 2004, the Board rendered its decision on the issue of 
service connection for arthritis of multiple joints, but 
divided the certified issue into three distinct sub-issues.  
The Board granted service connection for osteoarthritis of 
the thoracic spine and denied service connection for 
osteoarthritis of the cervical spine, lumbar spine, hips, 
knees, ankles, feet, and shoulders.  In addition, based on 
findings from a February 2004 VA examination, the Board 
remanded to the RO a claim for service connection for 
multiple joint impairment, to include other than 
osteoarthritis of multiple joints, with adjudication of this 
issue to be preceded by a VA examination.  The veteran failed 
to appear for this examination and, indeed, wrote a letter 
indicating he knew about the examination but nonetheless 
would not attend.  As the RO complied with the Board's 
instructions as to arranging the examination, see Stegall v. 
West, 11 Vet. App. 268, 271 (1998), as well as the 
regulations requiring notification to claimants of VA 
examinations and the consequences of failing to appear for 
them, see 38 C.F.R. § 3.655 (2004), the Board will now decide 
the claim for service connection for multiple joint 
impairment, to include other than osteoarthritis of multiple 
joints based on the evidence of record.


FINDINGS OF FACT

1.  Although given proper notice of the scheduled VA 
examination and the consequences of failing to appear for it, 
the veteran failed to appear.

2.  The competent, probative medical evidence of record, from 
the February 2004 VA examination, reflects that the veteran's 
"hypermobility syndrome with soft tissue rheumatism" is 
related to his military service and was aggravated by his 
service-connected Morton's neuroma.

3.  However, the preponderance of the evidence of record 
reflects that the veteran's symptoms of higher than average 
joint mobility/flexibility creating an increased risk of 
sprains and strains, characterized by the February 2004 VA 
examiner as "hypermobility syndrome with soft tissue 
rheumatism," does not constitute a disability under 
applicable laws and regulations.

4.  Examination was requested to ascertain whether there is 
disablement caused by this joint pathology.  Appellant failed 
to report for the examination, and specifically reported that 
he would not report for additional examination.


CONCLUSION OF LAW

Based on the evidence of file, the veteran's hypermobility 
syndrome with soft tissue rheumatism does not constitute a 
disability for which service connection may be granted under 
applicable laws and regulations.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.306(a), 3.310, 3.655  (2004); Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999), dismissed in part vacated 
in part on other grounds sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1362 (Fed. Cir. 2001); Allen v. 
Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), as codified at 38 
U.S.C.A. § 5100 et seq. (West 2002) became effective on 
November 9, 2000.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.

In the present case, the VCAA took effect well after the 
veteran filed his February 1996 application for compensation 
(VA Form 21-526), which included, as subsequently determined 
by the Board, the claim being decided on this appeal.  But 
the VCAA applies to claims filed prior to its 
November 9, 2000 effective date if VA had not finally decided 
the claim before that date.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003) (citing 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001)) 
(VA will apply VCAA implementing regulations to any claim 
filed before November 9, 2000 but not decided by VA as of 
that date).  VA had not finally "decided" the veteran's 
claim prior to November 9, 2000 because the Board 
subsequently remanded the relevant claim for additional 
development.  See VAOPGCPREC 7-2003 (VA had authority to, and 
did, provide that VCAA requirements apply to claims at all 
stages of VA proceedings, up to and including those pending 
before the Board).

In Pelegrini v. Principi, 18 Vet. App. 112, 115, 119 (2004) 
(Pelegrini), the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  The Court addressed both the timing and 
content of these notice requirements.  Id. at 119-121.  In 
VAOPGCPREC 7-2004 (July 16, 2004), VA's Office of General 
Counsel (GC) undertook to explain the holding of Pelegrini.  
The Board is bound by the precedent opinions of VA's General 
Counsel as the chief legal officer of the Department.  
See 38 U.S.C.A. § 7104(c) (West 2002).

Initially, GC noted that the Court had described the 
statements in its opinion as to the timing and content of 
VCAA notification as "holdings," but, according to GC, the 
issues to which these "holdings" related were not necessary 
to the disposition of the case.  VAOPGCPREC 7-2004, at 2.  
Consequently, GC implied that these statements constituted 
dicta rather than binding holdings.  Id. (citing dissenting 
opinion in Pelegrini and other cases characterizing Court 
statements as dicta).  

In the case at hand, however, even if the Pelegrini Court's 
statements as to the timing and content of VCAA notice were 
binding holdings, the RO complied with them.

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  However, as 
explained in VAOPGCPREC 7-2004, the Court did not hold that, 
if this notice was not provided because VA had decided a 
claim before November 9, 2000, the case must be returned to 
the AOJ for the adjudication to start anew as though no 
previous adjudication had occurred.  Id. at 2.  Rather, the 
Pelegrini Court "'specifically recognizes that where, as 
here, that notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice specifically complying with section 
5103(a)/§3.159(b)(1) because an initial AOJ adjudication had 
already occurred.'"  Id. at 2 (quoting Pelegrini, 18 Vet. 
App. at 120).  Therefore, according to GC, the Pelegrini 
Court did not hold that VA must vitiate all AOJ decisions 
rendered prior to November 9, 2000 denying service connection 
claims that were still pending before VA on that date in 
order to provide VCAA notice and adjudicate the claims anew.  
VAOPGCPREC 7-2004 at 2-3.

GC's interpretation of Pelegrini is directly relevant to the 
present case.  Here, the RO's April 1996 rating decision 
denying the claim for service connection for arthritis of 
multiple joints took place prior to enactment of the VCAA, 
and, therefore, prior to any VCAA notification.  But 
according to Pelegrini, as interpreted by GC, the fact that 
the RO did not provide VCAA notification in these 
circumstances (nor could it have, as the VCAA had not yet 
been enacted) was not error.  Moreover, the RO sent the 
veteran a February 2003 VCAA letter prior to its 
readjudication of this claim in its February 2004 SSOC.  The 
RO thus complied with the VCAA notification timing 
requirements.

The Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  According to 
GC, Pelegrini did not require that VCAA notification contain 
any specific "magic words," and that it can be satisfied by 
a SOC or SSOC as long as the document meets the four content 
requirements listed above.  VAOPGCPREC 7-2004, at 3.

These requirements were met in this case.  The February 2003 
VCAA letter informed the veteran that the RO was working on 
the issue of service connection for arthritis of multiple 
joints and had not been able to obtain the information the 
Board ordered it to request.  The letter also explained the 
what the evidence would have to show in order to establish 
entitlement to service connection, and the information still 
needed from the veteran, including the specific joints for 
which he was claiming service connection.  In addition, the 
RO wrote: "[T]ell us about any additional information or 
evidence you want us to try to get for you."  The RO also 
included the text of VCAA implementing regulation 38 C.F.R. 
§ 3.159 (2004) in its February 2004 SSOC.  Cf. Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (noting Board's 
failure to discuss whether RO's decision and SOC satisfied 
VCAA requirements in the absence of letter explaining VCAA).  
Moreover, after the Board again remanded the case, 
specifically for a VA examination and adjudication of the 
portion of the claim relating to service connection for 
multiple joint impairment other than osteoarthritis of 
multiple joints, the AMC sent an August 2004 letter informing 
him of the examination, the information the AMC had received, 
and the respective responsibilities of the RO and the veteran 
in obtaining relevant records held and not held by any 
Federal agency.  Thus, VA complied with the VCAA notice 
content requirements.

In addition, the RO complied with the VCAA's preliminary duty 
to assist provisions and their implementing regulations.  The 
veteran's extensive SMRs are on file.  The RO sought and 
obtained all identified private treatment records, except for 
those of Dr. "D," whose records department wrote on the 
RO's August 2003 letter requesting records that the veteran's 
records were no longer on file.  See 38 C.F.R. § 3.159(c)(1) 
(2004) (where initial request for private treatment records 
reveals they do not exist, follow-up request not required).  
In addition, a July 2003 Report of Contact (VA Form 119) 
indicates that the veteran stated he has not been treated at 
any VA or military facility.  Thus, the evidence of record 
indicates that there are no other private or Federal records 
exist that should be requested, or that any pertinent 
evidence was not received.  Finally in this regard, the RO 
sent multiple certified letters to the veteran regarding the 
examination required by the Board, initially scheduled for 
September 2004, and informed the veteran of the consequences 
of not reporting.  The RO then rescheduled the examination 
and the veteran, as indicated in a January 2005 Report of 
Contact, called to say he would not report to this 
examination.  In a January 2005 letter in response to the 
RO's January 2005 SSOC, which contained the text of 38 C.F.R. 
§ 3.655 (2004), the veteran reiterated that he would not 
report for the examination.  In these circumstances, the RO 
fulfilled its duty to assist the veteran and properly decided 
his claim based on the evidence then of record, without an 
additional VA examination report.  See 38 C.F.R. § 3.655 
(a),(b) (2004) (when a veteran fails to report for VA 
examination without good cause such as illness or 
hospitalization or death of an immediate family member, an 
original compensation claim "shall be rated based on the 
evidence of record").

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
claim for service connection for multiple joint impairment to 
include other than osteoarthritis of multiple joints.


Applicable Legal Principles, Factual Background, and Analysis

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military, or for a disability that is 
proximately due to, the result of, or aggravated by an 
already service-connected condition.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 3.306(a), 
3.310(a) (2004); Allen, supra.  Furthermore, with chronic 
disease shown as such in service so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).

When chronicity of disease or injury in service is not 
adequately supported, or may be legitimately questioned, a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).  
Service connection also is permissible for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, indicates the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2004).

Generally, to show the requisite connection between a current 
disability and service, the record must include:  (1) medical 
evidence confirming the veteran currently has the disability 
alleged, (2) medical evidence, or in certain circumstances 
lay testimony, of a relevant in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus/causal link between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

The present appeal stems from findings in the February 2004 
VA examination report, which was ordered in connection with 
the veteran's claims for service connection for DDD of the 
spine and arthritis of multiple joints.  The VA examiner, 
after carefully reviewing the veteran's claims file, X-rays, 
and his own examination findings, concluded that the veteran 
had "hypermobility syndrome with soft tissue rheumatism."  
The VA examiner stated that hypermobility syndrome is not 
itself a disease, but means only that the veteran has more 
joint mobility/flexibility than the average population, and 
this increased mobility/flexibility creates an increased risk 
of sprains and strains.  "Thus," the examiner wrote, "the 
nonspecific diagnosis of soft tissue rheumatism."

Significantly, the examiner also concluded that it was highly 
probable that what he termed "hypermobility syndrome with 
soft tissue rheumatism" was related to various in-service 
symptoms the veteran experienced.  He cited the following 
evidence from the veteran's SMRs: "musculoskeletal pain 
syndrome/overuse syndrome (9/14/89), tennis elbow (5/31/91), 
cervical spine DJD, resolving rotator cuff tendonitis(5/95), 
occasional left knee soreness without swelling; also refers 
neck pain chronic in nature for many years (4/9/96), back and 
neck pain; left shoulder pain (7/5/95), neck pain, mid back 
pain; diagnosis: cervical and thoracic segmental dysfunction 
and radiculitis (7/95), DJD, tendonitis shoulders and right 
elbow (3/11/96), upper back, right shoulder, and right upper 
extremity pain (5/19/95), pain left lateral foot and left 
posterior thigh (6/3/86), Impingement syndrome right shoulder 
s/p acromioplasty 4/94, right neck/shoulder/hand pain for at 
least a year and a half (10/30/95)."  The examiner also 
found a 30 percent probability that the veteran's service-
connected Morton's neuroma caused his soft tissue rheumatism 
and an 80 percent probability that the Morton's neuroma 
aggravated or contributed to or accelerated the degenerative 
or pathological process in any of his joints or aggravated 
any joint disorder.  As to the latter, the examiner stated 
that the veteran's altered gait from his Morton's neuroma may 
have aggravated or contributed to or accelerated some aspects 
of his soft tissue rheumatism.  See 38 C.F.R. § 3.310(a) 
(2004); Allen v. Brown, supra.

As noted in the prior, June 2004 Board decision, the February 
2004 VA examiner's conclusions constituted competent, 
probative medical evidence.  The VA examiner thoroughly 
reviewed the claims file, including the SMRs, prior to 
conducting the examination.  See Grover v. West, 12 Vet. App. 
109, 112 (1999).  Moreover, the examiner's statement that 
there was high probability of a relationship between the 
hypermobility syndrome with soft tissue rheumatism, as well 
as that there was an 80 percent probability of aggravation of 
the rheumatism by the Morton's neuroma, was definitive rather 
than speculative.  See Bostain v West, 11 Vet. App. 124, 127-
8 (1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  And, 
the examiner's opinion was uncontroverted by any other 
medical opinion in regard to nexus.  Thus, the nexus between 
the hypermobility syndrome with soft tissue rheumatism and 
the veteran's military service has been established, as well 
as the probable aggravation of the hypermobility syndrome 
with soft tissue rheumatism by the service-connected Morton's 
neuroma, have been established.

However, the first of the 3 factors generally required to 
establish service connection, evidence of current disability, 
is of fundamental importance.  See, e.g., Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of present disability 
there can be no valid claim."); see also Degmetich v. Brown, 
104 F.3d 1328, 1333 (Fed. Cir. 1997) (upholding 
interpretation of 38 U.S.C.A. § 1131 as requiring 
the existence of a present disability for VA compensation 
purposes); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  As 
to what constitutes a disability, signs and symptoms such as 
"pain alone, without a diagnosed or identifiable underlying 
malady or condition," do not in and of themselves constitute 
a disability for purposes of service connection.  Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999).  See also 
Sanchez-Benitez v. Principi, 259 F.3d 1356, 1362 (Fed. Cir. 
2001) (declining to reach the question whether Sanchez-
Benitez's pain was statutorily compensable, and dismissing in 
part and vacating in part Sanchez-Benitez v. West on other 
grounds); Allen v. Brown, 7 Vet. App. at 448 (based on the 
definition found in 38 C.F.R. § 4.1, the term disability 
"should be construed to refer to impairment of earning 
capacity due to disease, injury, or defect, rather than to 
the disease, injury, or defect itself").  Whether the 
diagnosed hypermobility syndrome with soft tissue rheumatism 
constituted a disability was the issue at the time of the 
June 2004 Board decision, and, because the Board cannot make 
its own independent medical determinations, Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)), a medical opinion on this question was 
sought on remand.  Unfortunately, because the veteran refused 
to report for the scheduled examination, there is no medical 
evidence that specifically addresses the question whether the 
veteran's hypermobility syndrome with soft issue rheumatism 
constitutes a disability for which he would be entitled to 
service connection.  This question must be decided based on 
the evidence of record.  38 C.F.R. § 3.655(b) (2004).  Based 
on its review of the evidence of record, summarized below, 
the Board finds that the veteran's hypermobility syndrome 
with soft tissue rheumatism does not constitute a disability 
for which he may be service-connected under applicable laws 
and regulations.

The veteran is service-connected for bilateral Morton's 
neuroma, residuals of a fractured right fifth toe, 
impingement syndrome with small rotator cuff tear status post 
acromioplasty and resection of distal clavicle right 
shoulder, mechanical neck pain with posterior osteophyte at 
C3-4, DDD of the spine, osteoarthritis of the spine, and 
other, non-orthopedic disorders.

As noted, the veteran's SMRs and post-service private 
treatment records contain numerous references to symptoms 
causing him pain and impingement of various joints, including 
those for which he has received service-connection, but none 
of these records diagnose the veteran with hypermobility 
syndrome, soft tissue rheumatism, a combination of the two, 
or a similar condition.

That diagnosis was made in the only recent comprehensive 
medical examination performed on the veteran, the February 
2004 VA examination.  In arguing in his January 2005 letter 
that an additional examination was not warranted, the veteran 
stated that this VA examination (which he identified as 
taking place in late 2003) and associated X-rays were 
sufficient.  Specifically, the veteran wrote that he is in a 
constant state of discomfort in his feet, ankles, left 
shoulder, left knee, upper and lower back, hips and neck, and 
that he has undergone multiple surgeries and treatment for 
disorders associated with these symptoms, some of which he is 
currently service-connected for, such as Morton's neuroma and 
DDD of the spine.  However, while the veteran is competent to 
testify to the symptoms he experiences, see Falzone v. Brown, 
8 Vet. App. 398, 403 (1995), he is not competent to determine 
whether these symptoms cause impairment that constitutes a 
disability, as the latter determination is one requiring 
medical expertise.  Cromley v. Brown, 7 Vet. App. 376, 379 
(1995).

At the February 2004 VA examination, the veteran indicated 
that the symptomatic joints were the neck, shoulders, hips, 
and feet, and occasionally the low back and knees.  He 
indicated the shoulder discomfort was constant with a dull 
ache.  There was occasional sharp pain in the left shoulder, 
and a burning sensation in the feet.  He also had 
intermittent low back pain, worse on awakening, with relief 
in approximately 15 minutes.  On examination, less than 50 
percent of fibromyalgia tender points were positive.  There 
was full range of motion of the neck without pain.  There was 
no soft tissue, cervical, or upper back tenderness.  There 
was full range of motion of the shoulders without pain.  
There was no tenderness over the subacromial bursa or pain 
with abduction of the shoulders.  There was greater than 180-
degree elbow extension without pain.  The examiner was able 
to oppose the veteran's thumb to a parallel position with his 
forearm.  There was no MCP (metacarpophalangeal) or IP 
(interphalangeal) squeezed tenderness.  There was full range 
of motion of the hips, knees, and the ankles without pain.  
There was no trochanteric bursa or anserine bursa tenderness.  
There was no knee instability or pain with maneuvers to 
compress the menisci or distress the lateral collateral 
ligament mediocollateral ligament, or anterior and posterior 
cruciate ligaments.  There was full dorsiflexion, plantar 
flexion, inversion, and eversion of the ankles without pain.  
There was no posterior or plantar calcaneal tenderness.  
There was no metatarsophalangeal squeezed tenderness or 
tenderness on palpation between the digits.  There was no 
claw or toe deformity or synovial thickening or effusion of 
any joint.  Review of X-rays showed that the cervical and 
lumbar spine, and the hips, feet, ankles, and knees were 
normal bilaterally.  The shoulders were bilateral normally, 
except for the prior resection of the lateral end of the 
right clavicle.

The examiner also noted findings relating to the veteran's 
thoracic spine, which served as the basis for the subsequent 
grant of service connection for osteoarthritis of the 
thoracic spine.

Based on the above, the Board will deny the claim for service 
connection for multiple joint impairment to include other 
than osteoarthritis of multiple joints because of the absence 
of a current disability.  The February 2004 VA examiner 
referred separately to hypermobility syndrome and soft tissue 
rheumatism, and also described the two as a single condition, 
hypermobility syndrome with soft tissue rheumatism.  However 
this condition is termed, the preponderance of the evidence 
reflects that the symptoms underlying it do not constitute a 
disorder.  The examiner specifically noted that hypermobility 
syndrome was not a disease, that it merely caused additional 
joint mobility/flexibility, which in turn caused increased 
risk of strains and sprains.  An increased risk of strains 
and sprains is not a disability because there is no 
underlying disease entity, but merely a statement that there 
is a greater chance of a hypothetical injury being sustained.  
The examiner did not explain how the hypermobility syndrome 
caused soft tissue rheumatism, and he did not cite any 
specific example of impairment of any part of the body due to 
the condition.  Indeed, virtually every finding on 
examination and X-ray was normal, other than those findings 
that served as the basis for grants of service connection for 
other disorders, such as arthritis of the thoracic spine and 
Morton's neuroma.  Every joint had full range of motion, 
there was no pain on any type of flexion, and X-rays were all 
normal, except as to the right clavicle, and the abnormality 
noted has already been service-connected.  And, by stating 
that less than 50 percent of fibromyalgia tender points were 
positive, the examiner was apparently referring to diagnostic 
criteria for fibromyalgia that require pain on both sides of 
the body in a certain distribution with point tenderness in 
at least 11 of 18 specified sites.  See Stedman's Medical 
Dictionary, 27th edition, at 671.  There is thus no 
indication that the hypermobility syndrome with soft tissue 
rheumatism is caused by a diagnosed or identifiable 
underlying malady or condition, or that there is impairment 
of earning capacity as a result of it.

In sum, while the February 2004 VA examiner found that the 
veteran had a condition that was related to service and was 
aggravated by a service-connected disorder, that condition, 
termed hypermobility syndrome with soft tissue rheumatism, 
does not constitute a disability under applicable laws and 
regulations.  This is because the preponderance of the 
competent, probative evidence of record shows that the 
condition, as described by the VA examiner and as shown by 
his findings on examination, does not result from a diagnosed 
or identifiable underlying malady or disorder, or cause 
impairment of earning capacity.  Therefore, the benefit-of-
the-doubt doctrine is not for application, and the veteran's 
claim for service connection for multiple joint impairment to 
include other than osteoarthritis of multiple joints, based 
on the diagnosis of hypermobility syndrome with soft tissue 
rheumatism, must be denied.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004); Alemany v. Brown, 9 
Vet. App. 518, 519-20 (1996).


	(CONTINUED ON NEXT PAGE)




ORDER

The claim for service connection for multiple joint 
impairment to include other than osteoarthritis of multiple 
joints (classified as hypermobility syndrome with soft tissue 
rheumatism) is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


